739 N.W.2d 620 (2007)
Robert AUSLANDER and Carol Auslander, Plaintiffs-Appellees,
v.
Allan W. CHERNICK, M.D., Cardiovascular Specialists, P.C., Howard S. Goldberg, M.D., and Howard S. Goldberg, M.D., P.C., Defendants-Appellants.
Docket No. 134147. COA No. 274079.
Supreme Court of Michigan.
October 17, 2007.
On order of the Court, the application for leave to appeal the May 1, 2007 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for the reasons stated in the Court of Appeals dissenting opinion, and we REMAND this case to the Oakland Circuit Court for entry of a judgment granting the defendants' motion for summary disposition.
MARILYN J. KELLY, J., would grant leave to appeal.